Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on March 17, 2022.  The request for continued examination request consideration of amendments filed on March 17, 2022.  

Request for Correction of Office Action Containing Errors Pursuant to 
MPEP 710.06
Receipt is acknowledged of a request for correction of errors to the office action mailed on 5 April 2022, pursuant to MPEP 710.06 filed on April 14, 2022.  The examiner has responded to the nine requested corrections in addition to citing additional objections and rejections to the application that was filed on 17 March 2022 for this second Non-Final Office Action. 

Specification
The amendment filed March 17, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Page 4 “is generally within”, this would imply that the perimeter could be smaller than or greater than the support plate which is not supported by the original specification dated 14 December 2020 or figures dated 14 December 2020.
Page 5, “identical with each other”, which is not supported by the original specification dated 14 December 2020 or figures dated 14 December 2020.
Page 6, “identical with each other”, which is not supported by the original specification dated 14 December 2020 or figures dated 14 December 2020. 
Page 6, “rigidly”, which is not supported by the original specification dated 14 December 2020 or figures dated 14 December 2020. Dictionary.Com defines “rigidly” as firmly fixed or set. The applicant only claims the fasteners as tightened by hand. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new matter added to the amended claim are “rigidly” to handle and “identical” fasteners which is not shown in the original drawings and was not defined in the original specification filed on December 14, 2020. Since claims 42-52, 54, 58, and 61 further depend on claim 41, they are also rejected. 
Claim 44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new matter added to the amended claim is “identical” fixed and removable fasteners which is not shown in the original drawings and was not defined in the original specification filed on December 14, 2020. 
 Claim 65 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new matter added to the amended claim is “identical” fasteners which is not shown in the original drawings and was not defined in the original specification filed on December 14, 2020. Since claims 66-89 further depend on claim 65, they are also rejected. 
Claim 66 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new matter added to the amended claim is “identical” fasteners which is not shown in the original drawings and was not defined in the original specification filed on December 14, 2020. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 65-68 and 74-77 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lesche (US 2009/0214295).
Regarding Claim 65, Lesche discloses a pusher (fig. 2), a handle (fig. 2, item 3); fasteners (fig. 2, items 30, 32, 34, 36, 40, 42, 44, 46); support plate (fig. 2, item 24) with a proximal surface (fig. 2, side of item 24 facing item 2) and a distal surface (fig. 2, side of item 24 facing item 22); a boss (fig. 2, item 24 thickness creates the boss protruding up towards item 2);  a plating (fig. 2, item 22); the handle has a proximal end (fig. 2, item 3 opposite the end of item 5) and a distal end (fig. 2, item 3 near item 5); the handle comprises a plate (fig. 2, item 4) at said distal end; the plate of the handle is parallel with the boss and support plate (fig. 1); the fasteners connect the plate of said handle to the boss (fig. 1); fasteners comprise identical fasteners on said boss (fig. 2, items 30, 32, 34, 36, 40, 42, 44, 46).  
Regarding Claim 66, Lesche discloses identical fixed fasteners (fig. 2, items 36, 34, 32, 30); identical removable fasteners (fig. 2, items 46, 44, 42, 40) which are removably mountable on the fixed fasteners for removably connecting said plate of said handle to said boss.  
Regarding Claim 67, Lesche discloses said plate of said handle and said boss each has a geometry, which could be just the geometry of the top of the item or a side of the item since the applicant does not specifically claim which geometry they are claiming of the two parts referenced in the claim (fig. 2).  
Regarding Claim 68, Lesche discloses said geometry of said plate of said handle is smaller in area than said geometry of said boss (fig. 3, item 24 extends past item 4).
Regarding Claim 74, Lesche discloses said plating comprises a coating (fig. 2, item 22).
Regarding Claim 75, Lesche discloses said plating said coating comprises a rubber coating (fig. 2, item 22, para. 0020).
Regarding Claim 76, Lesche discloses said plating comprises a working plate, which the applicant defines as a rubber coating in specification dated 14 December 2020 on page 8 (fig. 2, item 22).
Regarding Claim 77, Lesche discloses said working plate is made of rubber (fig. 2, item 22, para. 0020).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 4783105).
Regarding Claim 41, Schulz discloses or teaches a pusher (fig. 5) comprising a plate (fig. 1, item 12) having, a proximal surface (fig. 3, indicated by item 13) and a distal surface (fig. 3, indicated by item 16) and a perimeter (fig. 3, defined by the bottom of the shovel square outline indicated by item 16); a handle (fig. 1, item 11) rigidly connected to said plate on said proximal surface (fig. 3) spaced from said perimeter (fig.3 handle is spaced by item 14 from the bottom perimeter of the shovel indicated by item 16); identical fasteners (fig. 5, item 20 which is a staple that uses two prongs from same metal that goes through the handle and restricts movement of item 12, in addition it would be obvious to one of ordinary skill in the art at the time the invention was filed to use two identical staples since it would secure the handle to the shovel blade more securely); fasteners connect the handle to the pusher (fig. item 20); slenderness ratio of at least twenty-five and not more than one hundred ten (Col. 3, table 1; and Col. 3, line 5 to Col. 4, line 35).
Regarding Claim 42, Schulz discloses or teaches a slenderness ratio of about seventy-five (Col. 3, table 1 ends with a slenderness ratio of 71.79 which is about 75, in addition, Col. 3, line 5 to Col. 4, line 35 states that for every inch increased in length of the handle the diameter increases one-hundredth of an inch so a 99-inch-long handle would have a 1.32-inch diameter with a 75 slenderness ratio).

Claims 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Schulz (US 4783105).
Regarding Claim 41, Lesche discloses or teaches a pusher (fig. 2) comprising a plate (fig. 2, item 24) having, a proximal surface, (fig. 2, side of item 24 facing item 2) a distal surface (fig. 2, side of item 24 facing item 22), and a perimeter (fig. 2, defined by the outer edge of item 24); and a handle (fig. 2, item 3) connected to said plate on said proximal surface spaced from said perimeter; identical fasteners (fig. 2, items 30, 32, 34, 36, 40, 42, 44, 46, additional it would be obvious to one of ordinary skill in the art at the time the invention was filed to use the same identical fasteners since it would be cost effective for mass producing an apparatus).  
Lesche does not explicitly teach a slenderness ratio of at least twenty-five and not more than one hundred ten. However, Schulz teaches a slenderness ratio of 47.6 to 71.79 and higher, which is at least twenty-five and not more than one hundred ten (Col. 3, table 1 ends with a slenderness ratio of 71.79 which is about 75, in addition, Col. 3, line 5 to Col. 4, line 35 states that for every inch increased in length of the handle the diameter increases one-hundredth of an inch so a 99-inch-long handle would have a 1.32-inch diameter with a 75 slenderness ratio with the ability to increase both the length and diameter to get higher slenderness ratios up to and including 110).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Lesche with a length to diameter ratio as in Schulz, because at the given ratio between the length and diameter provides appropriate flexing so that the length of the handle with the weight at the distal end does not break while used by a user (see also from Col. 2, line 55 to Col. 4, line 26; handle retains flexibility and will not break when weighted down with a load of snow or slush).  
Additionally, the Applicant does not claim why this range is critical or provided unexpected results for the ratio claimed.  The Applicant cites measurements for the handle length and diameter, handle extension, and end cap on pages 13-14 of specification filed on 14 December 2020.  Using the dimensions presented in either inches or centimeters from the specification, the resulting slenderness ratios are in the range of 23.82 to 38.67.  The Applicant presents no explanation of why the range would likely extend from a ratio of 38.67 to 110 or why the preferable slenderness ration is about 75.  The values seem arbitrary with no rational support for these claimed ratios. Thus, through routine experimentation, per MPEP 2144.05, would allow one of ordinary skill in the art at the time of filing to come to the dimensions claimed in the ratio for the handle of Lesche. 
Regarding Claim 42, Lesche does not explicitly teach a slenderness ratio of about seventy-five. However, Schulz teaches a slenderness ratio of 47.6 to 71.79 and higher (Col. 3, table 1 ends with a slenderness ratio of 71.79 which is about 75, in addition, Col. 3, line 5 to Col. 4, line 35 states that for every inch increased in length of the handle the diameter increases one-hundredth of an inch so a 99-inch-long handle would have a 1.32-inch diameter with a 75 slenderness ratio with the ability to increase both the length and diameter to get higher slenderness ratios).  The applicant does not state it has to be exactly seventy-five but only “about” that value.  Using the broadest reasonable interpretation, any value near or close to seventy-five would meet this limitation.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Lesche with a length to diameter ratio as in Schulz, because at the given ratio between the length and diameter provides appropriate flexing so that the length of the handle with the weight at the distal end does not break while used by a user (see also from Col. 2, line 55 to Col. 4, line 26; handle retains flexibility and will not break when weighted down with a load of snow or slush).
Additionally, the Applicant does not claim why this “preferred” ratio of 75 is unique or critical or provided unexpected results for the ratio claimed.  The Applicant cites measurements for the handle length and diameter, handle extension, and end cap on pages 13-14 of specification filed on 14 December 2020.  Using the dimensions presented in either inches or centimeters from the specification, the resulting slenderness ratios are in the range of 23.82 to 38.67.  The Applicant presents no explanation of why the range would likely extend from a ratio of 38.67 to 110 or why the preferable slenderness ration is about 75.  The values seem arbitrary with no rational support for these claimed ratios. Thus, through routine experimentation, per MPEP 2144.05, would allow one of ordinary skill in the art at the time of filing to come to the dimensions claimed in the ratio for the handle of Lesche. 
  Regarding Claim 43, Lesche discloses or teaches a boss (fig. 2, item 24 thickness creates the boss protruding up towards item 2) on said proximal surface; said handle has a proximal end (fig. 2, item 3 opposite the end of item 5) and a distal end (fig. 2, item 3 near item 5); said handle comprises a plate (fig. 2, item 4) at said distal end.  
Regarding Claim 44, Lesche discloses or teaches identical fixed fasteners (fig. 2, items 36, 34, 32, 30, additional it would be obvious to one of ordinary skill in the art at the time the invention was filed to use the same identical fasteners since it would be cost effective for mass producing an apparatus) on said boss; and identical removable fasteners (fig. 2, items 46, 44, 42, 40, additional it would be obvious to one of ordinary skill in the art at the time the invention was filed to use the same identical fasteners since it would be cost effective for mass producing an apparatus) removably mountable on said fixed fasteners.  
Regarding Claim 45, Lesche discloses or teaches said plate of said handle and said boss each has a geometry, which could be a side, top, bottom, since it is not defined by the applicant, that generally corresponds with each other (fig. 2).  
Regarding Claim 46, Lesche discloses or teaches said geometry of said plate of said handle is smaller in area than said geometry of said boss (fig. 3, item 24 extends past item 4, so top area is smaller).  
Regarding Claim 47, Lesche discloses or teaches said boss is centrally located on said proximal surface; wherein said handle has a cross section; and wherein said plate of said handle is centrally located with respect to said cross section (fig. 2). 

Claims 43-47 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Schulz (US 4783105) as applied to claim 41, in further view of Ray et al. (US 2002/0155220), hereinafter Ray.
Regarding Claim 43, Lesche discloses or teaches a boss (fig. 2, item 24 thickness creates the boss protruding up towards item 2) on said proximal surface; said handle has a proximal end (fig. 2, item 3 opposite the end of item 5) and a distal end (fig. 2, item 3 near item 5); said handle comprises a plate (fig. 2, item 4) at said distal end.  
Lesche as modified by Schulz is seen by the examiner as having a boss, however, one might argue that a boss does not exist. In that case, Ray teaches a boss (fig. 3, item 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the plate in Lesche as modified by Schulz with a boss as in Ray because having a boss added to the backing plate provides additional support for the securing of the handle on the backing plate.
Regarding Claim 44, Lesche discloses or teaches identical fixed fasteners (fig. 2, items 36, 34, 32, 30, additional it would be obvious to one of ordinary skill in the art at the time the invention was filed to use the same identical fasteners since it would be cost effective for mass producing an apparatus) on said boss; and identical removable fasteners (fig. 2, items 46, 44, 42, 40, additional it would be obvious to one of ordinary skill in the art at the time the invention was filed to use the same identical fasteners since it would be cost effective for mass producing an apparatus) removably mountable on said fixed fasteners.  
Regarding Claim 45, Lesche discloses or teaches said plate of said handle and said boss each has a geometry, which could be a side, top, bottom, since it is not defined by the applicant, that generally corresponds with each other (fig. 2).  
Regarding Claim 46, Lesche discloses or teaches said geometry of said plate of said handle is smaller in area than said geometry of said boss (fig. 3, item 24 extends past item 4, so top area is smaller).  
Regarding Claim 47, Lesche discloses or teaches said boss is centrally located on said proximal surface; wherein said handle has a cross section; and wherein said plate of said handle is centrally located with respect to said cross section (fig. 2). 
Lesche as modified by Schulz is seen by the examiner as having a boss, however, one might argue that a boss does not exist. In that case, Ray teaches a boss (fig. 3, item 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the plate in Lesche as modified by Schulz with a boss in the center as in Ray because having a boss added to the backing plate provides additional support for the securing of the handle on the backing plate.

Claims 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Schulz (US 4783105) in further view of Ray et al. (US 2002/0155220) as applied to claim 43, in further view of Gold et al. (US 2011/0094047), hereinafter Gold.
Regarding Claim 48, Lesche as modified by Schulz and Ray does not explicitly teach said handle and said plate of said handle are unitarily formed. However, Gold teaches said handle and said plate of said handle are unitarily formed (fig. 1, teaches the use of unitarily forming the handle item 24 with head of item 32, para. 0020). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plate of said handle in Lesche as modified by Schulz and Ray to be unitarily formed as in Gold, because having the handle and plate of said handle unitarily formed provides a stronger connection and strength for the device. 
In addition, it would have been obvious to one of ordinary skill in the art at time invention was made to combine the handle and the plate of the handle into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1993).
Regarding Claim 50, Lesche as modified by Schulz and Ray does not explicitly teach said boss and said plate of said pusher are unitarily formed. However, Gold teaches said boss and said plate of said pusher are unitarily formed (Fig. 1, teaches the use of unitarily forming the handle item 24 with head of item 32, para. 0020). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plate of said handle in Lesche as modified by Schulz and Ray with said boss and said plate of said pusher unitarily formed as in Gold, because having the boss and plate of said pusher unitarily formed provides a stronger connection and strength in the device. 
In addition, it would have been obvious to one of ordinary skill in the art at time invention was made to combine the boss and the plate of the pusher into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1993).
  
Claims 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Schulz (US 4783105) in further view of Ray et al. (US 2002/0155220) as applied to claim 43, in further view of Wheeler et al. (US 2005/0025580), hereinafter Wheeler.
Regarding Claim 49, Lesche as modified by Schulz and Ray does not explicitly teach said handle and said plate of said handle are made of fiberglass. However, Wheeler teaches the use of fiberglass (para. 0006, obvious to use fiberglass for handle and the plate of the handle). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle and plate of the handle in Lesche as modified by Schulz and Ray to be made out of fiberglass as in Wheeler, because using fiberglass for the handle and plate of the handle makes the device lighter while still remaining strong. 
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use fiberglass for the handle and plate of the handle, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).
Regarding Claim 51, Lesche as modified by Schulz and Ray does not explicitly teach said boss and said plate of the pusher. However, Wheeler teaches the use of fiberglass (Para. 0006, obvious to use fiberglass for the boss and the plate of the pusher). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the boss and the plate of the pusher in Lesche as modified by Schulz and Ray to be made out of fiberglass as in Wheeler, because using fiberglass for the boss and the plate of the pusher makes the device lighter while still remaining strong. 
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use fiberglass for the boss and the plate of the pusher, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).

Claims 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Schulz (US 4783105) as applied to claim 41, in further view of Nichols (US 5609255) and Michelson et al. (US 2007/0089255), hereinafter Michelson.
Regarding Claim 52, Lesche discloses or teaches said handle has a proximal end (fig. 2, item 3 opposite the end of item 5) and a distal end (fig. 2, item 3 near item 5).  
Lesche as modified by Schulz does not explicitly teach a handle extension. However, Nichols teaches a handle extension (fig. 1, item 14B). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the pusher in Lesche as modified by Schulz to include a handle extension as in Nichols, because adding a handle extension to the handle would enable addition length for the user to reach locations with the device.
Lesche as modified by Schulz does not explicitly teach an end cap that is removably mountable. However, Michelson teaches an end cap (fig. 1, item 65) that is removably mountable (para. 0069). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the handle in Lesche as modified by Schulz to include a removable end cap as in Michelson, because adding an end cap to the handle would add friction to prevent the handle from falling when place against a wall and hang on a hook when not in use.
Lesche as modified by Schulz does not explicitly said handle comprises a threaded socket at said proximal end; wherein said handle extension has a terminus; wherein said handle extension comprises a threaded pin at said terminus; and wherein said pin and said socket are threadably connectable together. However, Nichols teaches said handle comprises a threaded socket at said proximal end (Fig. 1, 18); wherein said handle extension has a terminus (Fig. 1, item 16 stick out of item 14B); wherein said handle extension comprises a threaded pin (Fig. 1, item 16 is threaded) at said terminus; and wherein said pin and said socket are threadably connectable together. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Lesche as modified by Schulz to include a threaded socket at said proximal end; wherein said handle extension has a terminus; wherein said handle extension comprises a threaded pin at said terminus; and wherein said pin and said socket are threadably connectable together as in Nichols, because a threaded pin at said terminus; and wherein said pin and said socket are threadably connectable together would enable secure addition length for the user to reach locations with the device.
Regarding Claim 54, Lesche does not explicitly teach a handle and handle extension with a slenderness ratio of about one hundred eight. However, Schulz teaches a slenderness ratio of 47.6 to 71.79 and higher (Col. 3, table 1 ends with a slenderness ratio of 71.79, in addition, Col. 3, line 5 to Col. 4, line 35 states that for every inch increased in length of the handle the diameter increases one-hundredth of an inch to have the ability to increase both the length and diameter to get higher slenderness ratios). The applicant does not state it has to be exactly one hundred eight but only “about” that value.  Using the broadest reasonable interpretation, any value near or close to one hundred eight would meet this limitation. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Lesche with a length to diameter ratio as in Schulz, because at the given ratio between the length and diameter provides appropriate flexing so that the length of the handle with the weight at the distal end does not break while used by a user (see also from Col. 2, line 55 to Col. 4, line 26; handle retains flexibility and will not break when weighted down with a load of snow or slush).
Additionally, the Applicant does not claim why this “preferred” ratio of 108 is unique or critical or provided unexpected results for the ratio claimed.  The Applicant cites measurements for the handle length and diameter, handle extension, and end cap on pages 13-14 of specification filed on 14 December 2020.  Using the dimensions presented in either inches or centimeters from the specification, the resulting slenderness ratios are in the range of 23.82 to 38.67.  The Applicant presents no explanation of why the range would likely extend from a ratio of 38.67 to 115 or why the preferable slenderness ration is about 108.  The values seem arbitrary with no rational support for these claimed ratios. Thus, through routine experimentation, per MPEP 2144.05, would allow one of ordinary skill in the art at the time of filing to come to the dimensions claimed in the ratio for the handle of Lesche. 
  
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Schulz (US 4783105) in further view of Nichols (US 5609255) and Michelson et al. (US 2007/0089255) as applied to claim 52, in further view of Tisbo et al. (US 5419600), hereinafter Tisbo.
Regarding Claim 58, Lesche as modified by Schulz, Nichols, and Michelson does not explicitly comprise a general textured surface. However, Tisbo teaches a general textured surface (fig. 6, item 52, use of a knurled surface are within a smooth area of item 16 made of galvanized steel). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Lesche as modified by Schulz, Nichols, and Michelson to include a general textured surface as in Tisbo, because having a general textured surface on the handle extension provides a grip location to prevent the user losing grip of the device (Cols. 3-4).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Schulz (US 4783105) as applied to claim 41, in further view of Tisbo et al. (US 5419600), hereinafter Tisbo.
Regarding Claim 61, Lesche discloses or teaches said handle has a proximal end (fig. 2, item 3 opposite the end of item 5) and a distal end (fig. 2, item 3 near item 5).  
Lesche as modified by Schulz does not explicitly state or show proximal end a generally textured surface and distal end of handle is generally smooth surface. However, Tisbo teaches a generally textured surface (fig. 6, item 52) and distal end of handle is generally smooth surface (fig. 6, item 16, smooth area made of galvanized steel). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Lesche as modified by Schulz with proximal end a generally textured surface and distal end of handle is generally smooth surface as in Tisbo because having textured surface would ensure ergonomically operation or grip on the device by one hand and distal end of handle having a smooth surface so as to slide in the guide hand of the user.

Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Schulz (US 4783105) in further view of Nichols (US 5609255) and Michelson et al. (US 2007/0089255), hereinafter Michelson as applied to claim 52, in further view of Wheeler et al. (US 2005/0025580), hereinafter Wheeler.
Regarding Claim 58, Lesche as modified by Schulz, Nichols, and Michelson does not explicitly state or show proximal end a generally textured surface. However, Wheeler teaches a generally textured surface (fig. 1, item 15, para. 0006 – non-slip surface which could be textured to produce that not-slip surface). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Lesche as modified by Schulz, Nichols, and Michelson with a generally textured surface as in Wheeler because having textured surface would ensure ergonomically operation or grip on the device (para. 0006).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Schulz (US 4783105) as applied to claim 41, in further view of Wheeler et al. (US 2005/0025580), hereinafter Wheeler.
Regarding Claim 61, Lesche discloses or teaches said handle has a proximal end (fig. 2, item 3 opposite the end of item 5) and a distal end (fig. 2, item 3 near item 5).  
Lesche as modified by Schulz does not explicitly state or show proximal end a generally textured surface and distal end of handle is generally smooth surface. However, Wheeler teaches a generally textured surface (fig. 1, item 15, para. 0006 – non-slip surface which could be textured to produce that not-slip surface) and distal end of handle is generally smooth surface (fig. 1, item 11, para. 0006 – handle is made of fiberglass, steel, iron which are all materials that would be relatively smooth). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Lesche as modified by Schulz with proximal end a generally textured surface and distal end of handle is generally smooth surface as in Wheeler because having textured surface would ensure ergonomically operation or grip on the device by one hand (para. 0006) and distal end of handle having a smooth surface so as to slide in the guide hand of the user.

Claims 65-68, 70, 74-77, 81, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray.
Regarding Claim 65, Lesche discloses a pusher (fig. 2), a handle (fig. 2, item 3); fasteners (fig. 2, items 30, 40, 32, 42, 36, 46, 34, 44); wherein: said pusher comprises: a support plate (fig. 2, item 24) having a proximal surface (fig. 2, side of item 24 facing item 2), a distal surface (fig. 2, side of item 24 facing item 22), a boss (fig. 2, item 24 thickness creates the boss protruding up towards item 2), a plating (fig. 2, item 22) on said distal surface; and said handle has a proximal end (fig. 2, item 3 opposite the end of item 5) and a distal end (fig. 2, item 3 near item 5); said handle comprises a plate (fig. 2, item 4) at said distal end, plate of the handle is parallel with boss and support plate (fig.1), fasteners connect plate of the handle to the boss (fig. 1), fasteners comprise identical fasteners on the boss (fig. 2, items 30, 32, 34, 36, 40, 42, 44, 46; additional it would be obvious to one of ordinary skill in the art at the time the invention was filed to use the same identical fasteners since it would be cost effective for mass producing an apparatus).  
Lesche is seen by the examiner as having a boss, however, one might argue that a boss does not exist. In that case, Ray teaches a boss (fig. 3, item 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the plate in Lesche with a boss as in Ray because having a boss added to the backing plate provides additional support for the securing of the handle on the backing plate.
Regarding Claim 66, Lesche discloses said fasteners comprise: identical fixed fasteners (fig. 2, items 36, 34, 32, 30; additional it would be obvious to one of ordinary skill in the art at the time the invention was filed to use the same identical fasteners since it would be cost effective for mass producing an apparatus); and identical removable fasteners (fig. 2, items 46, 44, 42, 40; additional it would be obvious to one of ordinary skill in the art at the time the invention was filed to use the same identical fasteners since it would be cost effective for mass producing an apparatus) removably mountable on said fixed fasteners for removably connecting the plate of said handle to said boss (fig. 2).  
Regarding Claim 67, Lesche discloses said plate of said handle and said boss each has a geometry, which could be just the geometry of the top of the item or a side of the item since the applicant does not specifically claim which geometry they are claiming of the two parts referenced in the claim (fig. 2).  
Regarding Claim 68, Lesche discloses said geometry of said plate of said handle is smaller in area than said geometry of said boss (fig. 3, item 24 extends past item 4).
Regarding Claim 70, Lesche discloses or teaches said boss is centrally located on said proximal surface; wherein said handle has a cross section; and wherein said plate of said handle is centrally located with respect to said cross section (fig. 2). 
Lesche is seen by the examiner as having a boss, however, one might argue that a boss does not exist. In that case, Ray teaches a boss (fig. 3, item 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the plate in Lesche with a boss in the center as in Ray because having a boss added to the backing plate provides additional support for the securing of the handle on the backing plate.
Regarding Claim 74, Lesche discloses said plating comprises a coating (fig. 2, item 22).
Regarding Claim 75, Lesche discloses said plating said coating comprises a rubber coating (fig. 2, item 22, para. 0020).
Regarding Claim 76, Lesche discloses said plating comprises a working plate, which the applicant defines as a rubber coating in specification dated 14 December 2020 on page 8 (fig. 2, item 22).
Regarding Claim 77, Lesche discloses said working plate is made of rubber (fig. 2, item 22, para. 0020).  
Regarding Claim 81, Lesche does not explicitly state or show a reinforcing flange on said proximal surface extending away from said proximal surface; and wherein said reinforcing flange and said boss are spaced apart from each other. However, Ray a reinforcing flange (fig. 3, item 26) on said proximal surface extending away from said proximal surface; and wherein said reinforcing flange and said boss are spaced apart from each other (fig. 3, item 26 is spaced from item 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the pusher in Lesche with a reinforcing flange as in Ray because having a reinforcing flange and wherein said reinforcing flange and said boss are spaced apart from each other provides structural strength to the device and ensures material does not fall on to the top of the plate.
Regarding Claim 82, Lesche does not explicitly state or show a unitarily formed support plate and reinforcing flange. However, Ray shows a unitarily formed support plate and reinforcing flange (fig. 3, item 26). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the pusher in Lesche with a unitarily support plate and reinforcing flange as in Ray because having a unitarily support plate and reinforcing flange provides additional structural strength to the device.

Claims 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray, as in claim 65, and in further view of De Leon (US 2011/0126490).
Regarding Claim 71, Lesche as modified by Ray does not explicitly state or show plating comprises a raised pattern. However, De Leon teaches plating comprises a raised pattern (fig. 1, item 30). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plating in Lesche as modified by Ray with a raised pattern as in De Leon because having a raised pattern would provide additional cushion or shock absorption while the device is being used.
Regarding Claim 72, Lesche as modified by Ray does not explicitly state or show raised pattern comprises an array of protrusions. However, De Leon teaches raised pattern comprises an array of protrusions (fig. 1, item 30, spec defines the striking face of a meat tenderizing mallet which has straight rows of protrusions on the surface). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plating in Lesche as modified by Ray with raised pattern comprises an array of protrusions as in De Leon because having a raised pattern with an array of protrusions would provide balanced additional cushion or shock absorption while the device is being used.
Regarding Claim 73, Lesche as modified by Ray does not explicitly state or show said array of protrusions is orthogonally arranged. However, De Leon teaches raised said array is orthogonally arranged (fig. 1, item 30, spec defines the striking face of a meat tenderizing mallet which has straight rows of protrusions on the surface). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plating in Lesche as modified by Ray with said array is orthogonally arranged as in De Leon because having said array is orthogonally arranged would provide balanced additional cushion or shock absorption while the device is being used.

Claim 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray, as in claim 65, in further view of Herner (US 4607872).
Regarding Claim 78, Lesche as modified by Ray does not explicitly state or show at least one handling aperture through said pusher. However, Herner teaches at least one handling aperture through said pusher (fig. 3, item 19).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the pusher in Lesche as modified by Ray with a handling aperture as in Herner, because having a handling aperture allows for convenient carrying for the user.
Regarding Claim 79, Lesche discloses or teaches handle has said support plate further has corners (fig. 2, item 24); said plating has corners (fig. 2, item 22); said pusher has corners comprising said corners of said support plate and of said plating (fig. 2).
Lesche as modified by Ray does not explicitly state or show corners of said pusher are clipped. However, Herner teaches clipped corners (fig. 1, item 18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pusher corners in Lesche as modified by Ray with clipped corners as in Herner because having clipped corners allows the plate to be carried by the user without being injured by corners, in addition the removed sharp corners prevent damage to other material while the device is being use.

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray, as in claim 65, in further view of Wheeler et al. (US 2005/0025580), hereinafter Wheeler.
Regarding Claim 79, Lesche discloses or teaches handle has said support plate further has corners (fig. 2, item 24); said plating has corners (fig. 2, item 22); said pusher has corners comprising said corners of said support plate and of said plating (fig. 2).
Lesche as modified by Ray does not explicitly state or show corners of said pusher are clipped. However, Wheeler teaches corners of said pusher are clipped (fig. 5, corners are clipped and rounded instead of being pointed corners). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pusher corners in Lesche as modified by Ray with clipped corners as in Wheeler because having rounded corners allows the plate to be carried by the user without being injured by corners.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray, in further view of Herner (US 4607872) as in claim 79, in further view of Haar (US 6052982).
Regarding Claim 80 Lesche as modified by Ray and Herner does not explicitly state or show plating is beveled. However, Haar teaches plating is beveled (fig. 4, item 20, since the applicant does not define what bevel is claimed or defined in the specification, then any bevel design can be used as shown on https://www.thefabricator.com/thefabricator/article/cadcamsoftware/the-art-of-bevel-cutting fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the plating in Lesche as modified by Ray and Herner with a bevel as in Haar, because having a bevel on the plating allows the user to create a design with the imprint of the device and allows the user to use an edge other than the plating edges for smoothing a surface.

 Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray, in further view of Wheeler et al. (US 2005/0025580), hereinafter Wheeler as in claim 79, in further view of Haar (US 6052982).
Regarding Claim 80, Lesche as modified by Ray and Wheeler does not explicitly state or show plating is beveled. However, Haar teaches plating is beveled (fig. 4, item 20, since the applicant does not define what bevel is claimed or defined in the specification, then any bevel design can be used as shown on https://www.thefabricator.com/thefabricator/article/cadcamsoftware/the-art-of-bevel-cutting fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the plating in Lesche as modified by Ray and Wheeler with a bevel as in Haar, because having a bevel on the plating allows the user to create a design with the imprint of the device and allows the user to use an edge other than the plating edges for smoothing a surface.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray, as applied to claim 81, in further view of Gold et al. (US 2011/0094047), hereinafter Gold.
Regarding Claim 83, Lesche as modified by Ray does not explicitly teach said support plate and reinforcing flange and said boss are unitarily formed. However, Gold teaches said support plate and reinforcing flange and said boss are unitarily formed (fig. 1, teaches the use of unitarily forming the handle item 24 with head of item 32, para. 0020). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plate of said boss in Lesche as modified by Ray with said support plate and reinforcing flange and said boss unitarily formed as in Gold, because having the said support plate and reinforcing flange and said boss unitarily formed provides a stronger connection and strength in the device. 
In addition, it would have been obvious to one of ordinary skill in the art at time invention was made to combine support plate, reinforcing flange and the boss into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1993).

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray, as applied to claim 81, in further view of Wheeler et al. (US 2005/0025580), hereinafter Wheeler.
Regarding Claim 84, Lesche as modified by Ray does not explicitly teach said support plate and said reinforcing flange are made of fiberglass. However, Wheeler teaches the use of fiberglass (para. 0006, obvious to use fiberglass for said support plate and said reinforcing flange). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify said support plate and said reinforcing flange in Lesche as modified by Ray to be made out of fiberglass as in Wheeler, because using fiberglass for the support plate and said reinforcing flange makes the device lighter while still being strong. 
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use fiberglass for the support plate and the reinforcing flange, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray, as applied to claim 81, in further view of Wheeler et al. (US 2005/0025580), hereinafter Wheeler.
Regarding Claim 85, Lesche as modified by Ray does not explicitly teach said support plate, said boss, and said reinforcing flange are made of fiberglass. However, Wheeler teaches the use of fiberglass (para. 0006, obvious to use fiberglass for said support plate, said boss and said reinforcing flange). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify said support plate , said boss, and said reinforcing flange in Lesche as modified by Ray to be made out of fiberglass as in Wheeler, because using fiberglass for the support plate, the boss, and the reinforcing flange makes the device lighter while still being strong. 
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use fiberglass for the support plate, the boss, and the reinforcing flange, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).

Claims 86 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Lesche (US 2009/0214295) in view of Ray et al. (US 2002/0155220), hereinafter Ray, as applied to claim 65, in further view of Gold et al. (US 2011/0094047), hereinafter Gold.
Regarding Claim 86, Lesche as modified by Ray does not explicitly teach said boss and said support plate are unitarily formed. However, Gold teaches the boss and the support plate are unitarily formed (Fig. 1, teaches the use of unitarily forming the handle item 24 with head of item 32, para. 0020). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the boss and the support plate in Lesche as modified by Ray with the boss and the support plate unitarily formed as in Gold, because having the boss and the support plate unitarily formed provides a stronger connection and strength in the device. 
In addition, it would have been obvious to one of ordinary skill in the art at time invention was made to combine the boss and the support plate into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1993).
Regarding Claim 88, Lesche as modified by Ray does not explicitly teach said handle and said plate of said handle are unitarily formed. However, Gold teaches said handle and said plate of said handle are unitarily formed (fig. 1, teaches the use of unitarily forming the handle item 24 with head of item 32, para. 0020). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plate of said handle in Lesche as modified by Ray to be unitarily formed as in Gold, because having the handle and plate of said handle unitarily formed provides a stronger connection and strength for the device. 
In addition, it would have been obvious to one of ordinary skill in the art at time invention was made to combine the handle and the plate of the handle into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1993).
  
Claims 87 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Lesche in view of Ray as applied to claim 65, in further view of Wheeler.
Regarding Claim 87, Lesche as modified by Ray does not explicitly teach the boss and the support plate are made of fiberglass. However, Wheeler teaches the use of fiberglass (para. 0006, obvious to use fiberglass for the boss and the support plate). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the boss and the support plate in Lesche as modified by Ray to be made out of fiberglass as in Wheeler, because using fiberglass for the boss and the support plate makes the device lighter while still remaining strong. 
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use fiberglass for the boss and the support plate, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).
Regarding Claim 89, Lesche as modified by Ray does not explicitly teach said handle and said plate of said handle are made of fiberglass. However, Wheeler teaches the use of fiberglass (para. 0006, obvious to use fiberglass for handle and the plate of the handle). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle and plate of the handle in Lesche as modified by Ray to be made out of fiberglass as in Wheeler, because using fiberglass for the handle and plate of the handle makes the device lighter while still remaining strong. 
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use fiberglass for the handle and the plate of the handle, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).

Allowable Subject Matter
Claim 69 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed March 17, 2022, are moot with the amendments to claims 41-52,54,58,61 and 65-89 since all claims are rejected for the inclusion of new matter and rejections cited above.
In response to applicant's argument that Lesche is nonanalogous art and it that does not explicitly state that it is for demolishing windows from a safe distance, pages 22-25 in Applicant’s arguments.  MPEP 2141.01(a) states that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. So, the applicant is concerned with the problem of demolishing a window from a safe distance.  While a sledgehammer or a broom would be able to solve this particular problem, Lesche also solves this particular problem since it can be used to demolish a window at a safe distance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since they could be used to reject claims under 35 U.S.C. 103:
Akatsuka et al. (US 5437450) teaches a slenderness ratio.
Senegal (US 2017/0057066) teaches handle, handle plate, fasteners, and removable end cap. 
DuBois (US 5806608) teaches identical fasteners.
https://www.homedepot.com/p/ZipWall-ZP4-Contains-4-10-ft-Steel-Spring-Loaded-Poles-4-Heads-4-Plates-4-Tethers-4-Grip-Disks-2-Zippers-and-1-Carry-Bag-182643/202564462#overlay (22Jan2011), teaches a handle with a pusher with multiple plates. 
https://www.homedepot.com/p/Asphalt-8-in-x-8-in-Welded-Steel-Head-And-Handle-Tamper-19-152/305979356 (24Dec2019), teaches unitarily formed handle and handle plate .
https://buildmastertools.com/product/dirt-tamper-plate-11-34%E2%80%B3-x-8-14%E2%80%B3-fit-jack-hammer-1-18%E2%80%B3-hitachi-mak/ (2017), teaches handle with handle plate fastened to support plate.
YouTube: DIY ground tamper tool fast easy cheap (https://www.youtube.com/watch?v=loVfgneDhu8) 13June2020, teaches handle with handle plate fastened to support plate. 
YouTube: DIY/Homemade dirt, sand, and gravel tamper update (https://www.youtube.com/watch?v=ak6rLLetmL4) 27June2018, teaches handle and handle plate with support plate and boss. 
https://marshalltown.com/pro-2302-shock-absorbing-coated-tamper (2019) teaches a handle fastened to boss on support plate that is coated.
https://www.thefabricator.com/thefabricator/article/cadcamsoftware/the-art-of-bevel-cutting (2January 2014), fig. 3 teaches all types of bevel.
Thomas (US 3465377), Ewing et al. (US 1674964) fig. 1 teaches a handle, handle plate, fasteners, support plate, and plating. 
Ferguson (US 0302832), Warner et al. (US 3388415) figs. 1-3 and Herman et al. (US 2717406) fig. 1 teaches a handle, handle plate, fasteners, support plate, and plating. 
Feldman (US 2312086) fig. 2 teaches a handle, handle plate, fasteners, support plate, boss, and plating. 
Shuler (US 2008/0030036) Fig. 1 and Lucas (US 2005/0017223) fig. 2 teaches a hole for handle in a plate for carrying. 
Nieckula et al. (US 2003/0136029) figs. 1A-4, teaches handle, end cap, extension handle, boss, support plate, handle plate, reinforcing flange.  
See also attached form PTO-892 for further prior that can be used to reject the claims under 35 U.S.C. 103.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723      




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723